COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00183-CR



Todd Christopher Sweeney


 


APPELLANT




 
V.




The
  State of Texas


 


STATE



----------
FROM THE 371st
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
After
a jury found Appellant Todd Christopher Sweeney guilty of causing bodily injury
to an elderly person, Appellant pled “true” to habitual offender enhancement
paragraphs in the indictment, the trial court sentenced him to thirty years’
confinement, and he filed a notice of appeal.  We affirm.
Appellant’s
court-appointed appellate counsel has filed a motion to withdraw as counsel,
accompanied by a brief in support of that motion.  In the brief, counsel states
that in his professional opinion, this appeal is frivolous and without merit. 
Counsel’s brief and motion meet the requirements of Anders v. California,
386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of
the record demonstrating why there are no arguable grounds for relief.  Appellant
filed a pro se response to the Anders brief. The State has not filed a
brief.
Once
an appellant’s court-appointed attorney files a motion to withdraw on the
grounds that an appeal is frivolous and fulfills the requirements of Anders,
this court is obligated to undertake an independent examination of the record. 
See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays
v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). 
Only then may we grant counsel’s motion to withdraw.  See Penson v. Ohio,
488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
We
have carefully reviewed the record, counsel’s brief, and Appellant’s brief.  We
agree with counsel that this appeal is wholly frivolous and without merit; we
find nothing in the record that might arguably support the appeal.  See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see
also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).  Accordingly,
we grant counsel’s motion to withdraw and affirm the trial court’s judgment.
 
 
PER CURIAM


 
PANEL: 
GABRIEL, J.; LIVINGSTON,
C.J.; and DAUPHINOT, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  October 11, 2012
 















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00183-CR
 
 







Todd
  Christopher Sweeney
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 371st District
  Court
 
of
  Tarrant County (1227543R)
 
October
  11, 2012
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
 
          This
court has considered the record on appeal in this case and holds that there was
no error in the trial court’s judgment.  It is ordered that the judgment of the
trial court is affirmed. 
 
SECOND DISTRICT COURT OF APPEALS 




 
 
 
PER
CURIAM
 




[1]See Tex. R. App. P. 47.4.